Opinion issued August 2, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00252-CR
                           ———————————
                    JOHN ANTHONY LOPEZ, Appellant
                                      V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1282701


                         MEMORANDUM OPINION

      On February 8, 2012, the trial court sentenced appellant, John Anthony

Lopez. On March 8, 2012, appellant timely filed a notice of appeal and a motion

for new trial.   The trial court granted appellant’s motion for new trial. The
granting of a motion for new trial restores the case to its position before the former

trial. See TEX. R. APP. P. 21.9(b). Appellant has filed a motion to dismiss the

appeal because the appeal was rendered moot by the order granting a new trial.

See TEX. R. APP. P. 21.9(b); 42.2.

      Accordingly, we grant appellant’s motion to dismiss the appeal. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1(c).

                                     PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2